ORDER

PER CURIAM.
AND NOW, this 25th day of November, 2002, a Rule having been entered upon respondent on September 26, 2002, to show cause why the Petition for Adjudication of Contempt should not be granted and respondent adjudicated in contempt for willful violation of the Order of this Court dated August 15, 2001, upon consideration of the responses filed, the Rule is made absolute, the aforesaid Petition is granted and respondent is adjudicated in contempt for willful violation of the Order of this Court dated August 15, 2001.
It is hereby ORDERED that respondent shall
(1) fully comply with the provisions of Rule 217, Pa.R.D.E., pertaining to suspended attorneys;
(2) not maintain an office for the practice of law until such time as he is reinstat*178ed to the practice of .law by the Supreme Court of Pennsylvania; and
(3) not hold himself out as an active member of the Bar of this Commonwealth until such time as he is reinstated to the practice of law by the Supreme Court of Pennsylvania.
It is further ORDERED that
(4) the Sheriff of Montgomery County shall immediately secure respondent’s law office and post this Order upon the exteri- or door of such office;
(5) all financial institutions in Pennsylvania in which respondent holds accounts containing client monies shall freeze such accounts pending further Order of this Court; and
(6) the matter is referred to the Disciplinary Board for a hearing to recommend the appropriate sanction.